Healy v Est Downtown, LLC (2021 NY Slip Op 00698)





Healy v Est Downtown, LLC


2021 NY Slip Op 00698


Decided on February 5, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 5, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., LINDLEY, CURRAN, BANNISTER, AND DEJOSEPH, JJ.


654 CA 19-01402

[*1]JAMES HEALY, PLAINTIFF-RESPONDENT,
vEST DOWNTOWN, LLC, C/O FIRST AMHERST DEVELOPMENT GROUP, DEFENDANT-APPELLANT. (APPEAL NO. 1.) 


LAW OFFICES OF JOHN WALLACE, BUFFALO (JAMES J. NAVAGH OF COUNSEL), FOR DEFENDANT-APPELLANT. 
DOLCE PANEPINTO, P.C., BUFFALO (JONATHAN M. GORSKI OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Frank A. Sedita, III, J.), entered July 2, 2019. The order denied in part defendant's motion for summary judgment and granted plaintiff's motion for partial summary judgment. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see Matter of Eric D.  [appeal No. 1], 162 AD2d 1051, 1051 [4th Dept 1990]).
Entered: February 5, 2021
Mark W. Bennett
Clerk of the Court